Conviction is for driving an automobile upon the public highways while intoxicated; punishment is assessed at confinement in the county jail for five days and a fine of $50.
The recognizance appearing in this record is wholly insufficient. It does not bind the appellant to do anything. It neither mentions the offense for which he was convicted or the court in which conviction was had, etc. Consequently, the appeal in *Page 5 
this case must be dismissed. See Jenkins v. State, 86 Tex. Crim. 266
(216 S.W. 183); Hurt v. State, 92 Tex. Crim. 347
(243 S.W. 989); Wheat v. State, 181 S.W. 727; Art. 831 Cow. C. P.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.